Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority Date
	The claimed priority date is 8/26/2016.
	The PCT application filing date is 8/25/2017.
Citations to Pre-Grant Publication Corresponding to this Application
	To facilitate examination and prosecution, and to the extent the examiner refers to the specification as filed, reference may be had to the numbered paragraph of PGPub. 2020/0262726A1 corresponding to this application’s specification in lieu of the latter.  If a discrepancy between the specification as filed and the PGPub as published were to arise, the reference shall be deemed to have been made to the corresponding portion of the specification under discussion. 
Examiner Notes
At claim 23, 
wastewater system ∋1 treatment plant
treatment plant ∋ (treatment space, treatment inlet, sewer system)
								|
sewer system ∋ sewer space
Objections to Claims
	Objection is made to claim 23 and claim 39:

In the first “determining” step, “a least” should be corrected to “at least;” and
For want of a comma between “sludge)” and “DO” (line 10) (see also claim 39).
Objection is made to Claims 24 – 38 and 40-43 apply for the reasons given with respect to claims 23 and 39 because none of the dependent claims cure the noted bases for objection.
Objection is made to claim 31, at line 2, for not more clearly identifying the “amount” as that of the substance rather than the amount of wastewater supplied.  This objection may be overcome by amending claim 31 at line 2 as follows:  “determining the substance amount” (more preferred) or “determining the amount of the at least one substance” (less preferred). 
	Per claim 32, “nutrients” should be replaced by “nutrient.”
Objection to the Specification
	Objection is made to paragraph [0065] for the phrase “phosphorous containing substances” rather than “phosphorus-containing substances.”  Phosphorous is an adjective denoting the oxidation state of an atom of phosphorus.  “Phosphorus” is a noun denoting a particular chemical element.  See also the last sentence of [0065] and of [0066]. 
	Objection is made to [0112] for “treatment plant 3 [sic, 2?]”.


Claim Construction
	The claim 29 step of “determining a risk” does not require quantification of the risk.  Claim 29 does not refer to increasing or decreasing risk.  Absent a specific definition of “risk” provided by applicant’s disclosure, the examiner construes “risk” broadly as the probability or likelihood of a specified condition, e.g, exceeding effluent threshold value, occurring over a defined period of time in the future based only on selected factors likely or believed to affect the probability or likelihood.  The factors selected needn’t be all known factors.  For example, the risk of rain at any future time within the next minute is near certainty if it is raining in the present and negligible if it is not raining in the present and the atmospheric conditions are dry with no clouds in sight.  While assignment of numeric probabilities to risk is commonplace, as a concept, neither risk per se nor applicant’s claim/s reciting a step of determining risk requires numeric quantification.  
	Applicant regards rain, distinguishable from surface runoff, as a type of wastewater [0017]:

    PNG
    media_image1.png
    136
    487
    media_image1.png
    Greyscale


	The sewer system comprising sewer space may comprise pipes and at least one detention tank [0020] for storing untreated wastewater.  The retention tank may be used to store wastewater awaiting treatment, awaiting further treatment, or fully treated wastewater awaiting release from the treatment plant [0019].
	The “actual spare plant capacity” [0030] appears to have engineering units of volume-per-unit-time, the traditional2 measure of wastewater treatment plant capacity, based on noted dependence on “metabolism rate of the biomass/micro-organisms” [0031] and the plant’s hydraulic capacity gauged by “flow per unit of time” [0032], but several instances3 of “spare plant volume” in the specification suggests that “capacity” may have units of volume.
	“[D]ry weather” means a weather condition in which substantially no rainfall is detected [0048].  A “minor rain event” is described at [0050]-[0051].
 
Claim Rejections Not Based on Prior Art
Claims 23 – 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
sic, “the”] group consisting of,” to only those elements that are “significant” in that regard.  If so, absent a reasonably precise definition in applicant’s specification for “significant for purification of wastewater” given no sufficiently clear understanding of that term in the prior art to pass muster under §112(b), that term is problematic from a §112(b) point of view.  If the phrase in question merely recounts a characteristic of each and every element of the Markush group, then it unnecessarily obfuscates the clarity of the claim as being superfluous adding nothing not already there elsewhere.  In either case, this rejection may be overcome by deleting the offending phrase from claim 23 and any references, if any, to such phrase in dependent claims.
In claim 23, it is unclear whether, for inadvertent omission of a comma, applicant intended to recite two parameters MLSS and DO, or whether no comma was not inadvertent for “MLSS …DO” was purposefully refer to a single parameter:  The dissolved oxygen content of the MLSS stream.  A cursory review of page 5 of the priority document did not settle the question:

    PNG
    media_image2.png
    175
    919
    media_image2.png
    Greyscale

For comparison, please see Larsen at page 7:

    PNG
    media_image3.png
    173
    877
    media_image3.png
    Greyscale

In claim 23, while there is some recognition and use of the abbreviation meaning “mixed liquor suspended sludge” (emphasis added), as shown, for example, by IN201631009489A4 to Chaudhuri (per DERWENT abstract downloaded 26-Feb-2021), it appears from a search conducted that day that MLSS is more typically recognized as meaning, “mixed liquor suspended solids.”  It is unclear what, if any, difference lies between MLSS[ludge] and MLSS[olids] in this context.  Amendment in claim 23, and any other claims reciting the term “Mixed Liquor Suspended sludge”, to “Mixed Liquor Suspended Solids” would overcome this basis for rejection.5
In claim 23, the skilled artisan would be hard-pressed to select any suitable engineering units for measurement of “sludge blanket.”  Absent disclosure by applicant in this application of engineering units one might employ to measure the “sludge blanket” treatment parameter, the claim scope is not sufficiently precise to comply with §112(b).  Similarly, “settling properties” is problematic as well insofar as claim 23 is unclear which settling property, e.g., dwell time, sludge settled volume, settled density, etc.(?), qualifies as a settling property significant in purification of wastewater.  Per “sludge composition,” while a composition may be determined, it is unclear how one 
Per claim 23, it is unclear how each of “actual spare wastewater capacity” and “actual spare wastewater storage volume” differs in scope from “theoretical spare wastewater capacity” and “theoretical spare wastewater storage volume.”  Absent a clear definition of the import of “actual” on construction of the terms “spare wastewater capacity” and “spare wastewater storage volume,” use of the term “actual” muddies the clarity of the claims.
Per claim 23, while it is clear from the “providing” step that the “treatment parameter” as recited in the last-recited “varying the amount of wastewater” step (hereinafter, the “amount varying” step) can be a combination of two or more of the recited treatment parameter elements,6 it is unclear whether the amount varying step is based solely on a) such treatment parameter/s, b) the actual spare plant capacity, and c) he actual spare wastewater storage volume.  That is, assuming other claim 23 elements are met, it is unclear whether a process that varies the amount of wastewater supplied through the treatment inlet based on the treatment parameter/s, the actual spare plant capacity, the actual spare wastewater storage volume, and at least one other additional factor, e.g., ambient temperature or phase of the moon, would meet the at least the …”.  A reading of any one of claims 26 – 30 in light of the doctrine of claim differentiation suggests there is support for the proposed examiner-suggestion.
To the extent that claim 37’s recital of “spare plant volume” refers back to “spare plant capacity, it is unclear whether “spare plant capacity” has units of volume-per-unit-time or volume.
	Per claim 24, it is unclear whether recital of “the purification” refers to “treating wastewater” or simply further characterizes the treatment parameters as being “significant for biological and/or chemical purification of wastewater.” In claim 24, amendment of “purification” to “treating” would overcome this basis for rejection.  
	Per claim 25, it is unclear whether “rainy weather” covers overcast atmospheric conditions in which liquid precipitation is threatening, or merely when precipitation in the form of liquid water is falling to the ground at the locale at which the claimed process is undertaken.  It is unclear if “rainy weather” covers dense fog conditions.  It is unclear whether “rainy weather” covers sleet and/or freezing rain, i.e., impingement of solid water (freezing rain or sleet, etc.) falling from the sky to the ground.  It is unclear whether “rainy weather” covers liquid water droplets falling from a cloud (“rain”) which evaporates before striking the ground.  Amendment to “as rain strikes the treatment plant” would overcome these bases for rejection.
	Per claim 25, it is unclear whether “dry weather” covers sub-freezing snowing and river flooding.  “Cessation of raining” may be further to the point.  No specific examiner-suggestions are offered.

not varying the amount of wastewater supplied to the inlet upon the cessation of raining, and 
varying the amount of wastewater supplied to the inlet whenever it is not raining. 
It is unclear whether claim 25 covers any conceivable hypothetical condition.  It appears to be internally contradictory.
	Per claim 32, it is unclear what a “precipitation chemical” is.  Perhaps a “precipitated chemical”?  Perhaps a “flocculent”?  It is unclear what an “external carbon” is.  
	Per claim 37, it is unclear whether “forecast information” is limited to weather forecast information, financial markets forecast information, geopolitical stability forecast information, etc.
	Per claim 37, “space plant volume” lacks antecedent basis in claim 23.
	Per claim 39, it is unclear whether use of the verb, “retained” in the phrase “an amount of wastewater which can be retained in the sewer space” is intended to limit the scope of structures which could provide such retention to “retention” tanks or whether “detention” tanks could meet that element.  See also support at [0033] for use of “retained” in this context.  Noting that wastewater can be stored before treatment in either a detention tank or a retention tank [0019]-[0020], it would appear that a 

    PNG
    media_image5.png
    76
    492
    media_image5.png
    Greyscale

Accordingly, claim 39’s recital of “retained in the sewer space” is confusing and suggests that perhaps “detained in the sewer space” was intended.  Amendment of  both claim 39 and paragraph [0033], i.e., “detained,” would overcome this rejection.  At [0071] (below left), the examiner suggests rearrangement as at right below:

    PNG
    media_image6.png
    68
    484
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    74
    265
    media_image7.png
    Greyscale

	 
Inventive Concept
	While the invention is defined by the claims as properly construed in light of the specification, it may be helpful to describe an inventive concept disclosed in the application.  One such concept appears to be regulating the feed rate to a wastewater treatment plant and process based in part on:
The spare (unused or available) capacity of a wastewater treatment plant,
The spare (unused or available) volume of a wastewater collection and distribution system upstream of a wastewater treatment system, i.e., a sewer system, and 
 Treatment parameter impactful on treated effluent quality. 

Discussion of Selected Prior Art Disclosures
	USP 20160200608 to Tharp describes diversion of wastewater influent to an equalization basin upstream of treatment plant during periods of high flow wastewater rates and processing the accumulated wastewater during period of lower wastewater flow to dampen treatment system load variations (“smooth out” or maintain a desired treatment processing rate).  Diurnal load variation and rainstorm event volume fluctuations are discussed as stresses on systems.  This is a traditional solution to the known problem of time-varying wastewater treatment plant loads.
	USP 20120222994 to Smaidris teaches that conventional wastewater treatment plant may comprise surge basins (typically an uncovered tank) to accommodate peak loads for plant designed to treat average loads [0006], [0008].  Inflow fluctuations also render biological treatment process sub-optimal [0010].  Smaidris describes controlling operation of wet well pumps in the wastewater collection sewers, i.e., the sewer pipes upstream of the treatment plant, to deliver a more uniform inflow rate [0013].  The liquid levels in the wet wells are systematically manipulated from a central controller to control flow to the treatment plant.  Smaidris also describe anticipating peak flow rates and manipulation of the flow rate to prevent untreated wastewater overflows [0013] at the wet wells [0016].   The discussion at [0019] discloses that the wet wells act as a buffer with wet well levels being drawn down in anticipation of upcoming peak times, wet well levels allowed to rise during the peak inflows to the sewer system thereby allowing the treatment plant to process wastewater at or below the average treatment rate [0019].  The treatment plant itself may include a wastewater basin 56 [0067] to receive 

    PNG
    media_image8.png
    708
    755
    media_image8.png
    Greyscale

Smaidris does not appear to control the wastewater flow rate from the sewer system to either the treatment system’s wastewater basin 56 or to the chemical and/or biological treatment processing portion of the treatment plant based on any treatment parameter.
	USP 20100252499 to Janssen describes feed forward control of a biological denitrification wastewater treatment process in which a variety of treatment parameters are measured.  The control strategy manipulates the feed chemical rate, e.g., addition rate of methanol, in response to the control strategy inputs.  The wastewater feed rate is not not controlled based at least in part on any measured treatment parameters.
	Similarly, in USP 20100187173, a variety of treatment parameters are measured and used to control various attributes of the treatment process, but influent wastewater feed rate is a measured input rather than a controlled or manipulated control output.  See Fig. 2. 

	Bechmann describes grey-box modelling of pollutant loads from a sewer system.
	Aquaflow Technologies (“Aquaflow”) describes diurnally scheduling the storing and releasing municipal wastewater from wastewater conveyance network, i.e., sewer pipes, to a downstream wastewater treatment plant based energy costs to avoid energy usage during high-rate, i.e., $/kWh, periods for the purpose of reducing overall energy costs.  Excess capacity in the sewers is used to store wastewater to delay admission to the treatment facility until marginal energy cost.  Aquaflow refers to this approach as “flow shifting” within the existing sewer system (page 1).  Aquaflow teaches it was also known to implement dissolved oxygen control strategies to reduce electricity consumption.
	Larsen teaches that the rate and efficiency of biological treatment of wastewater is proportional to the ”amount [sic, concentration?] of microorganisms” (p. 1).  Larsen also describes an activated sludge wastewater treatment plant having a plurality of process tanks.  The plant has a variable treatment rate.  Larsen teaches “determining an actual spare capacity” indicating the amount of wastewater which can be added and treated in the activated sludge plant.  Larsen teaches that the “actual spare capacity” is a function of temperature (p 3) and load composition of the feed (p 2).  Larsen teaches feeding influent wastewater to a selected number of “first group” process tanks, e.g., 1, 2, 3, … 8 or more tanks, and interrupting feed to the remaining tanks of the plant, i.e., “second group” process tanks.  In this manner, the person having ordinary skill in the art recognizes that the total rate that wastewater is fed to the plant depends on how many 

    PNG
    media_image9.png
    173
    877
    media_image9.png
    Greyscale


Claims not rejected over prior art
	Claims 23 – 38 are not rejected over prior art.
	Although Larsen feeds or interrupts feeding influent wastewater to individual process tanks within a treatment plant based at least in part on at least one continuously measured treatment parameter and the determined “actual spare [plant] capacity,” Larsen does not discloses varying the amount of wastewater supplied through the inlet to the treatment plant based on these two data (treatment parameter and actual spare plant capacity). 
	Larsen substantially decouples hydraulic load fed to the treatment plant from the hydraulic load on individual process tanks (and consequently reduction in hydraulic residence time in the process tank) by adjusting up or down the plant ‘s processing capacity by adding or removing process tanks from the treatment train.  The solution can be analogized to a hydroelectric plant putting on-line or taking off-line turbine 
Tharp describes the traditional use of an equalization basin or surge tank situated between the sewer system and the treatment plant’s process tanks to smooth out or slow down the time-variant wastewater loads on a treatment plant.
	Smaidris extends the “equalization tank” concept further upstream to employment of the spare, i.e., unused or available, volume of the sewer network’s pipes allowing wastewater to accumulate there rather than exceed the treatment capacity of the process tanks.  Importantly, the goal of the Smaidris technology is to decrease variation in influent flow rates to the process tanks rather than “var[y] the amount of wastewater supplied through the treatment inlet to the treatment plant,” as claimed.
	System Claims 39 – 43 are not rejected over prior art for similar reasons related to the claim element, “control structure [configured] to varying the flow rate from the sewer space to the treatment space” based on a treatment parameter, the spare plant volume, and the spare sewer volume.


/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 ∋ means “contains as a member”
        2 See, for example,
        US 20140238932 at [0083],
        US 20130233809 at [0059],
        US 20120012189 at [0043],
        US 20070102335 at [0010]. or
        US 5252214 at column 11 “Example.”
        3 At [0086], [0092], [0112].
        4 Not prior art.
        5 Objection is also made to the specification on similar grounds.  Irrespective of capitalization, amendment of each occurrence of “mixed liquor suspended sludge” to “mixed liquor suspended solids” would overcome this objection.  Alternatively, recitation at least once of “mixed liquor suspended sludge, also known as mixed liquor suspended solids,” would also overcome this objection to the specification.  Correction is required.
        6
    PNG
    media_image4.png
    89
    856
    media_image4.png
    Greyscale